Title: From Thomas Jefferson to Francis Eppes, 6 November 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Nov. 6. 1791

I received last night yours of Oct. 31. complaining that you had written three letters before that, to me, which remained unanswered. Be assured my dear Sir that in the last seven months, I had received but your letter of Sep. 2. This I answered from Monticello Octob. 6. and I hope is come to hand before this. I therein asked the favor of you to inform me of the nature and amount of the demand of Bevins’s administrator, and who and where his agent was, which I must still ask of you.
Jack is well, and is just finishing his first reading of Coke Littleton. He continues assiduous, and to shew so many other good qualities as may justly fill your hearts with comfort. He will attend courses in Natural history and Anatomy this winter, so as to interfere little with his law reading.
You will have seen by the President’s speech the mass of weighty matter presented to the view of Congress. Maria is well and wishes to join me in affectionate respects to Mrs. Eppes and the family. Adieu my dear Sir Your affectionate friend & servt.,

Th: Jefferson

